Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the scope is indefinite because it is unclear if the extension must be less than 100mm or less than 150mm due to the nebulous narrowing of the 150mm range via the “such as” clause.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheslock (4473382A) in view of Tseng (US6582192B2) in view of Paterson (US20070180801A1), further in view of Esses (US20160022857A1).
Regarding claim 13, Cheslock teaches a portable air treatment device adapted to treat air in a confined space (Figure 1), the air treatment device comprising:
A device body having a central axis (Figure 2: 10, central axis being central fan axis); the device body comprising:
A supporting structure being substantially transverse to the central axis (Figure 3: 11);
A side section being substantially parallel to the central axis (Figure 3: 30);
A device body air inlet arranged along at least part of a circumference of the side section (Figure 3: 50);
A device body air outlet arranged along at least a part of a circumference of the side section (Figure 1: 40);
An air treatment section arranged in the device body between the device body air inlet and the device body air outlet, the air treatment section being configured to treat a flow of air drawn via the device body air inlet (Figure 3: 21, 35-37, Figure 2: 38, “The negative ion generators 36 are upstream of a filter 38 which filter includes a plurality of filter packs 40, four being shown”); the air treatment section comprising:
An ionizing arrangement (Figure 3: 35-37);
A fan arrangement for generating the flow of air from the device body air inlet to the device body air outlet (Figure 2: 21); and
A filter arranged along at least a part of a circumference of the side section, the filter extending in a first direction being parallel to the central axis, wherein the filter comprises an upper end and a lower end in the first direction (Figure 1: 40, Figure 2: 38 extends upwards along the central axis, thereby having an upper end and a lower end in the first direction);
Wherein the ionizing arrangement is arranged upstream of the filter with respect to a direction of flow from the device body air inlet to the device body air outlet (“The negative ion generators 36 are upstream of a filter 38 which filter includes a plurality of filter packs 40, four being shown”), and wherein
the device body air inlet is arranged to allow a flow of air radially inwards (Figure 2: 50); and
wherein the device body air outlet is arranged to allow a flow of air radially outwards with respect to the central axis (Figure 1: 40).
Cheslock does not disclose wherein the ionizing arrangement and the fan arrangement are arranged between the upper and lower end, wherein the air treatment section comprises a fan arrangement inlet having an annular opening being substantially transverse to the central axis, wherein the fan arrangement inlet is arranged to allow a flow of air axially upwards, wherein the air treatment device is configured to be powered via an automobile accessory power outlet.
Tseng discloses wherein the fan arrangement is located between a first end and a second end along the central axis of the fan arrangement of the air outlet (Figure 3) and provides a reduction in manufacturing cost (col. 5, lines 40-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the fan arrangement between the upper end and the lower end, thereby placing the ionizing arrangement between the upper end and lower end because the ionizing arrangement is downstream the fan and upstream the filters, which are placed in the outlet, in order to induce in-casing convection for fan cooling and to reduce manufacturing cost, as taught by Tseng.
Paterson discloses wherein the fan arrangement has an inlet having an annular opening being substantially transverse to the central axis, wherein the fan arrangement inlet is arranged to allow a flow of air axially upwards after the air has flowed radially inward, and subsequently allows the air to flow radially outward (Figure 2: 201).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a flow director for the fan arrangement in Cheslock in order to efficiently and effectively funnel the air through the fan in Cheslock.
Esses discloses a fan which is configured to be powered via an automobile accessory power outlet (Figure 9: 130) in order to allow the device to be utilized in a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the device of Cheslock to be powered via an automobile accessory power outlet in order to allow a user to utilize the portable air purifier in a vehicle.
Regarding claim 14, Cheslock as modified teaches all of the limitations of claim 13, wherein
The filter and the device body air outlet extend substantially the same distance in the first direction (Figures 1-2: 40 and 60, the outlet is along the cone and so is the filter).
Regarding claim 15, Cheslock as modified teaches all of the limitations of claim 13, wherein
The device body air inlet is arranged below the device body air outlet in the first direction (Figure 2: inlet at 50 and outlet at 54).
Regarding claim 17, Cheslock as modified teaches all of the limitations of claim 13, wherein 
the annular opening of the fan arrangement inlet is circular (Figure 4A of Paterson, “FIG. 3 shows an airflow shaper 207 according to an embodiment of the invention. The airflow shaper 207 comprises a base 301 and a raised central region 302. The raised central region 302 in one embodiment is substantially symmetrically formed about a central axis BB. In one embodiment, the base 301 includes a radius R that corresponds to a cross-sectional shape of the air duct 201 (see FIG. 4B).”)
Regarding claim 18, Cheslock as modified teaches all of the limitations of claim 13, but does not teach the particulars of claim 18.
However, Cheslock as modified discloses the general conditions of the claim, i.e. discloses an air treatment device which extends by some dimension, which can be measured in millimeters, in the first direction. It is the normal desire of skilled artisans to, through routine experimentation, arrive at optimum workable ranges for their products. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to arrive at a dimension of less than 150mm in the first direction in optimizing the portability of the device.
In an alternative interpretation, the device of Cheslock as modified already meets the limitations of claim 18 because there is some definable dimension less than 150mm in the first direction which the air treatment device extends and thereby at least a portion of the device in the first direction extends less than 150mm in the first direction. This is analogous to saying that Interstate 95 extends from Alexandria, Virginia to New York, New York and also extends from Florida to Maine, the former being shorter than the latter but both statements are true. Therefore, Interstate 95 can be said to extend in the direction from Florida to Maine a length shorter than the overall length of Interstate 95 from Florida to Maine.
Regarding claim 20, Cheslock as modified teaches all of the limitations of claim 13, wherein
The air treatment device is configured to be mounted on a center console of a vehicle (Figure 2: feet 13).
Regarding claim 21, Cheslock as modified teaches all of the limitations of claim 13, wherein
The air treatment device is configured to be controlled via a user interface arranged on a power receiver configured to connect to the automobile accessory power outlet (Figure 1: 85, 71. The device of Cheslock can be powered via the accessory outlet and 85/71 receive power from wherever they are plugged in, therefore the power receiver of 85/71 is configured to connect to the accessory outlet. Also see Figure 7).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheslock (US4473382A) in view of Tseng (US6582192B2) in view of Paterson (US20070180801A1), further in view of Esses (US20160022857A1), further in view of Wennerstrom (EP3056364A1).
Regarding claim 16, Cheslock as modified teaches all of the limitations of claim 13, but does not teach the particulars of claim 16.
However, Wennerstrom discloses wherein the ionizing arrangement comprises a collector electrode (Figure 3: 11) and an emitter electrode (Figure 3: 12), wherein the collector electrode is arranged along a circumference of an annular opening of a fan arrangement inlet (Figure 3: 11) and wherein the emitter electrode is arranged in a center of the annular opening of the fan arrangement inlet (Figure 3: 12) in order to provide uniform ionization (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to structure the ionization arrangement in Cheslock as taught by Wennerstrom in order to provide a uniform ionization arrangement.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheslock (4473382A) in view of Tseng (US6582192B2) in view of Paterson (US20070180801A1), further in view of Esses (US20160022857A1), further in view of Schedivy (US20100067884A1).
*Regarding claim 19, Cheslock as modified teaches all of the limitations of claim 13, but does not teach the particulars of claim 19.
However, Schedivy notes that fans can be added to headrests to dissipate heat (¶45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the device of Cheslock as modified to be mounted on a headrest of a seat of a vehicle in order to provide heat dissipation in the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763